Citation Nr: 1137407	
Decision Date: 10/04/11    Archive Date: 10/11/11

DOCKET NO.  07-27 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for non-ischemic cardiomyopathy and atrial fibrillation (claimed as heart problems), to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to May 1971.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office in Fargo, North Dakota (RO) which, in pertinent part, denied service connection for hypertension and non-ischemic cardiomyopathy and atrial fibrillation (claimed as heart problems).

In November 2007, the Board remanded the case for further development.  unfortunately, the Board finds that an additional remand is necessary prior to review of the Veteran's claim.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires that VA make reasonable efforts to obtain relevant records that the claimant has adequately identified and authorized the VA to obtain.  38 U.S.C.A. § 5103A (West 2002).  In a case of records held by a Federal department or agency, VA shall continue their efforts to obtain these records unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  Id.  

The Veteran's most recent January 2011 VA examination report shows that while the Veteran's primary care is provided in Cass Lake by a private provider, he is co-managed at the Bemidji VA Community Based Outpatient Clinic in Bemidji, Minnesota.  Private treatment records from the MeritCare Clinic Cass Lake have been associated with the claims file; however, the VA outpatient treatment records are not associated with the claims file.  In this regard, the VA examiner also indicated that he reviewed the Veteran's Computerized Patient Records System (CPRS) (electronic) records which may have included the VA outpatient records in question.  

The RO/AMC should obtain any available VA medical records from the Bemidji VA Community Based Outpatient Clinic and any other VA electronic records contained in CPRS pertaining to the Veteran, and associate them with the claims file.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992); VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) ("...an [agency of original jurisdiction's] failure to consider records which were in VA's possession at the time of the decision, although not actually in the record before the AOJ, may constitute clear and unmistakable error.")

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain treatment records from the Bemidji VA Community Based Outpatient Clinic and all relevant CPRS electronic medical records of the Veteran that were reviewed by the January 2011 VA examiner, and should associate them with the claims file.  If the search for such records has negative results, the RO/AMC should notify the Veteran and place a statement to that effect in the Veteran's claims file.

2.  After all development has been completed, the RO/AMC should review the case again based on the additional evidence.  If the benefits sought are not granted, the RO/AMC should furnish the Veteran and his representative with a Supplemental Statement of the Case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


